DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-12, 21 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jimenez US 2012/0323329.
Regarding Claim 1, Jimenez discloses an expandable intervertebral fusion implant (Fig 10a, paragraph 86), comprising: 
an inferior component (#550, Fig 10a), including:
 a first top surface (top of #550); 
a first bottom surface (bottom of #550); 
a first end (left end of #550 as seen in Fig 10a) including a first worm (#544) rotatably (see Fig 10b, 10d, paragraph 86) arranged therein, the first worm comprising a through-hole (paragraph 86 through hole receives post #547, Fig 10a-10b below which shows the opposing ends of the through hole) operatively arranged to allow material to be injected therethrough and into a central hole of the expandable intervertebral fusion implant (see Fig below, where the first worm is in communication with a central opening of the implant, where during assembly and prior to coupling the second worm to the implant, a material such as air or a fluid is able to be injected through the through hole and into the central opening)(the examiner notes that the material is not being claimed nor is applicant functionally claiming what the material is and its purpose); and, 

    PNG
    media_image1.png
    223
    454
    media_image1.png
    Greyscale

a second end (right end of #550 as seen in Fig 10a) including a second worm (#543) rotatably arranged therein (see Fig 10b, 10d, paragraph 86);
 a superior component (#510, Fig 10a), including: 
a second top surface (top of #510); 
a second bottom surface (bottom of #510); 
a third end (left end of #510 as seen in Fig 10a); and, 
a fourth end (right end of #510 as seen in Fig 10a); and, 
a first expansion mechanism including a first screw (left screw #520 in Fig 10a), the first screw comprising a first bottom end (bottom of first screw #520, Fig 10a) connected to the inferior component (Fig 10a-10d) and a first top end (top of first screw, Fig 10a) connected to the superior component (see Fig 10a-10d); 
wherein as the first worm is rotated in a first circumferential direction, the first screw rotates in a second circumferential direction and the superior component is displaced relative to the inferior component (paragraph 86, note the rotation of the worms and screws rotate similar to that of the embodiment shown in Fig 1a-1d, paragraph 66-68).


    PNG
    media_image2.png
    458
    839
    media_image2.png
    Greyscale

In the alternative, Jimenez discloses the claimed invention as discussed above where Jimenez discloses the first worm (#544) includes a hole to receive a post (#547, paragraph 86, see below) but does not disclose the hole is a through-hole.

    PNG
    media_image3.png
    387
    386
    media_image3.png
    Greyscale

However, Fig 10b shows the other end of the first worm having a hole (see below).

    PNG
    media_image4.png
    384
    381
    media_image4.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the hole of Jimenez to be a through-hole in view of Jimenez above so that the post (#547) can be inserted completely into the first worm and where this configuration provides an obvious configuration for a hole to receive the post. It is noted that with the presence of the through hole, material is able to be injected into a central opening as discussed above. 

Regarding claim 2, Jimenez discloses the first worm (#544, Fig 10a) comprises a radially outward facing surface comprising threading (#544); and, 
the first expansion mechanism further comprises a first bevel gear (paragraph 86, gear portion of screw #520, Fig 10a) engaged with the threading (paragraph 86,  it is noted that the implant is similar to the embodiment shown in Figs 1a-4b and Fig 4a-4b shows the interaction between the first and second worms and their respective bevel gears).
Regarding claim 7, Jimenez discloses the second worm is spaced apart from the first worm (as seen in Fig 10a)

Regarding Claim 9, Jimenez discloses a second expansion mechanism including a second screw (right screw #520, Fig 10a) the second screw comprising a second bottom end (bottom of the second screw, Fig 10a) connected to the inferior component (Fig 10a-10d) and a second top end (top of the second screw, Fig 10a) connected to the superior component (see Fig 10a-10d).

Regarding Claim 10, Jimenez discloses wherein as the second worm (right screw #520 in Fig 10a) is rotated in the first circumferential direction (paragraph 86 and as discussed above in claim 1, it is noted that the first and second worm operate in the same manner), the second screw rotates in the second circumferential direction (paragraph 86, it is noted that the first and second screws operate in the same manner as discussed in claim 1 above) and the superior component is displaced relative to the inferior component (paragraph 86, note the rotation of the worms and screws rotate similar to that of the embodiment shown in Fig 1a-1d, paragraph 66-68). 

Regarding claim 11, Jimenez discloses wherein the first worm and the second worm  are concentrically aligned (as seen in Fig 10a both worms are concentrically aligned having a common center and a common axis of rotation).

Regarding claim 21, Jimenez discloses the first bottom surface (bottom of #550) is arranged to engage a first vertebra of a spine (Fig 10a-10d, the implant expands in a vertical direction such that the first bottom surface and second top surface contact first and second vertebra respectively ); and, the second top surface (top of #510) is arranged to engage a second vertebra of a spine (Fig 10a-10d, the implant expands in a vertical direction such that the first bottom surface and second top surface contact first and second vertebra respectively).

Claim 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez US 2012/0323329 in view of Michelson US 2003/0065396.
Regarding Claims 3-5, Jimenez discloses the claimed invention as discussed above where the expandable implant is used to aid in fusing of the vertebra (paragraph 5, 64) with bone ingrowth through the implant (via central openings in the superior and inferior components, paragraph 64), the first expansion mechanism further comprises a first threaded post (#511), the first screw (left screw #520, Fig 10a) has an internal threading that engages with thefirst threaded post (#511), the first threaded post (#511) threadibly engaged with the first worm (via first screw #520), wherein as the first screw (left screw #520, Fig 10a)  rotates in the second circumferential direction, the first threaded post (#511) displaces away from the inferior component (paragraph 86,see also paragraphs 66-68 where the implant functions similarly to the embodiment shown in Figs 1a-1d, where as the first screw is rotated, the first threaded post #511 is displaced away from the inferior component to expand the implant), wherein the first threaded post (#511) is pivotably connected to the superior component (pivotably connected via #515, Fig 10a, paragraph 86) but does not disclose the first threaded post (#511) is in the form of a sleeve.
Michelson discloses an expandable implant (Fig 8) with superior and inferior components (#84, #82), an expansion mechanisms (#86, #90) located therebetween (Fig 8, 10-11),  the implant including a series a holes (#100, Fig 10-11) extending completely through the implant and components that make up the implant including the superior and inferior components, and the expansion mechanisms (Fig 10-11), the holes assist in the bone ingrowth/fusion process (paragraph 100).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the implant Jimenez to include a series of holes through the implant, including the superior and inferior components, and the threaded post (#511) of the first  expansion mechanism in view of Michelson above because the holes assist in the bone ingrowth/fusion process. With the modification, threaded post #511 of Jimenez would include at least one through-hole/bore (#100 in view of Michelson) and thus make it a sleeve that allows bone ingrowth there-through. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez US 2012/0323329 and Michelson US 2003/0065396, as applied to claim 5 above, and in further view of Charnley US 3,922,726.
Jimenez as modified discloses the claimed invention as discussed above where there is a hole (#517, Fig 10d in Jimenez) extending from the second bottom surface (Fig 10d in Jimenez), the first sleeve (#511 of Jimenez as modified by Michelson, discussed above) is engaged with the hole (Fig 10d in Jimenez) via an arched portion (#515 in Jimenez, where the first sleeve is in the form of a post, as discussed above, with arched portion #515 at its top end) of the first sleeve (Fig 10d in Jimenez), the ached portion and hole can be in the form of a ball joint (end of paragraph 86 in Jimenez) but does not disclose the hole is a frustro-conical hole. 
Charnley, pertinent to the problem of ball and socket joints, discloses an implant (Fig 1) with a ball and socket joint (Fig 1) where a superior component (#1) having a socket (#4) with a frustro-conical hole (#5) and a post (#8) with a ball (#6) at its end that is received in the socket (Fig 1), where this configuration allows the ball to snap into the socket and the frustro-conical hole allows for articulation so that the ball (#6) is free to rotate in any plane (Col 2 lines 30-40).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the arched portion and hole (#515 and #517 in Jimenez, respectively) of Jiemenz as modified to be in the form of a ball and socket joint having a frustro-conical hole in view of Charnley above because this provides a known configuration for a ball and socket joint, where this configuration allows the ball to snap into the socket and the frustro-conical hole allows for articulation so that the ball is free to rotate in any plane.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Jimenez 2012/0323329 in view of Emerick US 2015/0094814.
Jimenez as modified discloses the claimed invention as discussed above but does not disclose a section extending from one of the inferior component and the superior component and a groove arranged in the other of the inferior component and the superior component, the section being engaged with the groove.
Emerick discloses an expandable implant (#500, Fig 38-40), a section (#526) extending from a superior component (#520) and a groove (#514) arranged in an inferior component (#510), the section being engaged with the groove (Fig 38-39) to help keep alignment of the superior and inferior components as the implant expands (Fig 38-40, paragraph 142).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Jimenez as modified to have the superior component include a Emerick, the inferior component to include a groove that accepts the section in view of Olmos above because the section and groove aids in keeping alignment of the superior and inferior components as the implant expands.

Claims 13-14, 16, 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jimenez US 2012/0323329.
Regarding Claim 13, Jimenez discloses an expandable intervertebral fusion implant (Fig 10a, paragraph 86), comprising: 
an inferior component (#550, Fig 10a), including:
 a first top surface (top of #550); 
a first bottom surface (bottom of #550); 
a first end (left end of #550 as seen in Fig 10a) including a first worm (#544) rotatably (see Fig 10b, 10d, paragraph 86) arranged therein, the first worm comprising a through-hole (paragraph 86 through hole receives post #547, Fig 10a-10b below which shows the opposing ends of the through hole) operatively arranged to allow material to be injected therethrough and into a central hole of the expandable intervertebral fusion implant (see Fig below, where the first worm is in communication with a central opening of the implant, where during assembly and prior to coupling the second worm to the implant, a material such as air or a fluid is able to be injected through the through hole and into the central opening)(the examiner notes that the material is not being claimed nor is applicant functionally claiming what the material is and its purpose); and, 

    PNG
    media_image1.png
    223
    454
    media_image1.png
    Greyscale

; and, 
a second end (right end of #550 as seen in Fig 10a) including a second worm (#543) rotatably arranged therein (see Fig 10b, 10d, paragraph 86), the second worm being space apart from and concentrically aligned with the first worm (as seen in Fig 10a both worms are concentrically aligned, each having a common center and a common axis of rotation); 
a superior component (#510, Fig 10a), including: 
a second top surface (top of #510); 
a second bottom surface (bottom of #510); 
a third end (left end of #510 as seen in Fig 10a); and, 
a fourth end (right end of #510 as seen in Fig 10a); and, 
a first expansion mechanism including a first screw (left screw #520 in Fig 10a), the first screw comprising a first bottom end (bottom of first screw #520, Fig 10a) connected to the inferior component (Fig 10a-10d) and a first top end (top of first screw, Fig 10a) connected to the superior component (see Fig 10a-10d); and, 
a second expansion mechanism including a second screw (right screw #520, Fig 10a), the second screw comprising a second bottom end (bottom of the second screw, Fig 10a) connected to the inferior component (Fig 10a-10d) and a second top end (top of the second screw, Fig 10a) connected to the superior component (see Fig 10a-10d); wherein: 
as the first worm is rotated in a first circumferential direction, the first screw rotates in a second circumferential direction and the superior component is displaced relative to the inferior component (paragraph 86, note the rotation of the worms and screws rotate similar to that of the embodiment shown in Fig 1a-1d, paragraph 66-68); and,
 as the second worm is rotated in the first circumferential direction, the second screw rotates in the second circumferential direction and the superior component is displaced relative to the inferior component (paragraph 86, note the rotation of the worms and screws rotate similar to that of the embodiment shown in Fig 1a-1d, paragraph 66-68).
In the alternative, Jimenez discloses the claimed invention as discussed above where Jimenez discloses the first worm (#544) includes a hole to receive a post (#547, paragraph 86, see below) but does not disclose the hole is a through-hole.

    PNG
    media_image3.png
    387
    386
    media_image3.png
    Greyscale

However, Fig 10b shows the other end of the first worm having a hole (see below).

    PNG
    media_image4.png
    384
    381
    media_image4.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the hole of Jimenez to be a through-hole in view of Jimenez above so that the post (#547) can be inserted completely into the first worm and where this configuration provides an obvious configuration for a hole to receive the post. It is noted that with the presence of the through hole, material is able to be injected into a central opening as discussed above. 



Regarding claim 14, Jimenez discloses the first worm (#544, Fig 10a) comprises a radially outward facing surface comprising threading (#544); and, 
the first expansion mechanism further comprises a first bevel gear (paragraph 86, gear portion of screw #520, Fig 10a) engaged with the threading (paragraph 86,  it is noted that the implant is similar to the embodiment shown in Figs 1a-4b and Fig 4a-4b shows the interaction between the first and second worms and their respective bevel gears).
Regarding claim 16, Jimenez discloses the first top end is pivotably connected to the superior component (paragraph 86, pivotably connected via arched portion #515).

Regarding claim 22, Jimenez discloses the first bottom surface (bottom of #550) is arranged to engage a first vertebra of a spine (Fig 10a-10d, the implant expands in a vertical direction such that the first bottom surface and second top surface contact first and second vertebra respectively ); and, the second top surface (top of #510) is arranged to engage a second vertebra of a spine (Fig 10a-10d, the implant expands in a vertical direction such that the first bottom surface and second top surface contact first and second vertebra respectively).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez US 2012/0323329 in view of Michelson US 2003/0065396.
Jimenez discloses the claimed invention as discussed above where the expandable implant is used to aid in fusing of the vertebra (paragraph 5, 64) with bone ingrowth through the implant (via central openings in the superior and inferior components, paragraph 64), the first expansion mechanism further comprises a first threaded post (#511), the first screw (left screw #520, Fig 10a) has an internal threading that engages with the first threaded post (#511), the first threaded post (#511) threadibly engaged with the first worm (via first screw #520), wherein as the first screw (left screw #520, Fig 10a)  rotates in the second circumferential direction, the first threaded post (#511) displaces away from the inferior component (paragraph 86,see also paragraphs 66-68 where the implant functions similarly to the embodiment shown in Figs 1a-1d, where as the first screw is rotated, the first threaded post #511 is displaced away from the inferior component to expand the implant) but does not disclose the first threaded post (#511) is in the form of a sleeve.
Michelson discloses an expandable implant (Fig 8) with superior and inferior components (#84, #82), an expansion mechanisms (#86, #90) located therebetween (Fig 8, 10-11),  the implant including a series a holes (#100, Fig 10-11) extending completely through the implant and components that make up the implant including the superior and inferior components, and the expansion mechanisms (Fig 10-11), the holes assist in the bone ingrowth/fusion process (paragraph 100).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the implant Jimenez to include a series of holes through the implant, including the superior and inferior components, and the threaded post (#511) of the first  expansion mechanism in view of Michelson above because the holes assist in the bone ingrowth/fusion process. With the modification, threaded post #511 of Jimenez would include at least one through-hole/bore (#100 in view of Michelson) and thus make it a sleeve that allows bone ingrowth there-through. 





Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez US 2012/0323329 in view of Charnley US 3,922,726.
Jimenez discloses the claimed invention as discussed above where the superior component further comprises a hole (#517) extending from the second bottom surface (Fig 10d); and, the first screw (left screw #520, Fig 10a) engages the hole (paragraph 86, Fig 10d) via arced portion (#515),  the ached portion and hole can be in the form of a ball joint (end of paragraph 86 but does not disclose the hole is a frustro-conical hole. 
Charnley, pertinent to the problem of ball and socket joints, discloses an implant (Fig 1) with a ball and socket joint (Fig 1) where a superior component (#1) having a socket (#4) with a frustro-conical hole (#5) and a post (#8) with a ball (#6) at its end that is received in the socket (Fig 1), where this configuration allows the ball to snap into the socket and the frustro-conical hole allows for articulation so that the ball (#6) is free to rotate in any plane (Col 2 lines 30-40).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the arched portion and hole (#515 and #517, respectively) of Jimenez to be in the form of a ball and socket joint having a frustro-conical hole in view of Charnley above because this provides a known configuration for a ball and socket joint, where this configuration allows the ball to snap into the socket and the frustro-conical hole allows for articulation so that the ball is free to rotate in any plane.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez US 2012/0323329 in view of Charnley US 3,922,726.
Regarding Claim 20, Jimenez discloses an expandable intervertebral fusion implant (Fig 10a, paragraph 86), comprising: 
an inferior component (#550, Fig 10a), including:
 a first top surface (top of #550); 
a first bottom surface (bottom of #550); 
a superior component (#510, Fig 10a), including: 
a second top surface (top of #510); 
a second bottom surface (bottom of #510); 
a first worm (#544) including a through-hole (paragraph 86 through hole receives post #547, Fig 10a-10b below which shows the opposing ends of the through hole) operatively arranged to allow material to be injected therethrough and into a central hole of the expandable intervertebral fusion implant (see Fig below, where the first worm is in communication with a central opening of the implant, where during assembly and prior to coupling the second worm to the implant, a material such as air or a fluid is able to be injected through the through hole and into the central opening)(the examiner notes that the material is not being claimed nor is applicant functionally claiming what the material is and its purpose); and, 

    PNG
    media_image1.png
    223
    454
    media_image1.png
    Greyscale

 
a second worm (#543) spaced apart from the first worm (Fig 10a);
 a first expansion mechanism including a first screw (left screw #520 in Fig 10a) engaged with the first worm (Fig 10a-10d), the first screw comprising a first bottom end (bottom of first screw #520, Fig 10a) connected to the inferior component (Fig 10a-10d) and a first top end (top of first screw, Fig 10a) pivotably connected to the superior component (via arched portion #515, paragraph 86, Fig 10d); and, 6 of 31Attorney Docket No. SUDP159US U.S. Patent Application No. 17/081,003 
Reply to Office Action of December 2, 2021 Date: January 11, 2022 a second expansion mechanism including a second screw (right screw #520, Fig 10a) engaged with the second worm  (Fig 10a-10d), the second screw comprising a second bottom end (bottom of the second screw, Fig 10a) connected to the inferior component (Fig 10a-10d) and a second top end (of the second screw, Fig 10a) pivotably connected to the superior component (via arched portion #515, paragraph 86, Fig 10d); wherein:
 as the first worm is rotated in a first circumferential direction, the first screw rotates in a second circumferential direction and the superior component is displaced away from the inferior component (paragraph 86, note the rotation of the worms and screws rotate similar to that of the embodiment shown in Fig 1a-1d, paragraph 66-68); and,
 as the second worm is rotated in the first circumferential direction, the second screw rotates in the second circumferential direction and the superior component is displaced away from the inferior component (paragraph 86, note the rotation of the worms and screws rotate similar to that of the embodiment shown in Fig 1a-1d, paragraph 66-68).

    PNG
    media_image2.png
    458
    839
    media_image2.png
    Greyscale

In the alternative, Jimenez discloses the claimed invention as discussed above where Jimenez discloses the first worm (#544) includes a hole to receive a post (#547, paragraph 86, see below) but does not disclose the hole is a through-hole.

    PNG
    media_image3.png
    387
    386
    media_image3.png
    Greyscale

However, Fig 10b shows the other end of the first worm having a hole (see below).

    PNG
    media_image4.png
    384
    381
    media_image4.png
    Greyscale


	Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the hole of Jimenez to be a through-hole in view of Jimenez above so that the post (#547) can be inserted completely into the first worm and where this configuration provides an obvious configuration for a hole to receive the post. It is noted that with the presence of the through hole, material is able to be injected into a central opening as discussed above. 

Jimenez discloses the second bottom surface includes first (left #517, Fig 10d) and second holes (right #517, Fig 10d)(paragraph 86) the first screw is engaged with the first hole (Fig 10d, via #511 and arched portion #515), the second screw is engaged with  the second hole (Fig 10d, via #511 and arched portion #515) the claimed invention as discussed above where there is a hole (#517, Fig 10d in Jimenez), the ached portions and holes can be in the form of a ball joint (end of paragraph 86 in Jimenez) but does not disclose the first and second holes are each a frustro-conical hole. 
Charnley, pertinent to the problem of ball and socket joints, discloses an implant (Fig 1) with a ball and socket joint (Fig 1) where a superior component (#1) having a socket (#4) with a frustro-conical hole (#5) and a post (#8) with a ball (#6) at its end that is received in the socket (Fig 1), where this configuration allows the ball to snap into the socket and the frustro-conical hole allows for articulation so that the ball (#6) is free to rotate in any plane (Col 2 lines 30-40).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the arched portions and first and second holes (#515 and #517 in Jimenez, respectively) of Jimenez to each be in the form of a ball and socket joint having a frustro-conical hole in view of Charnley above because this provides a known configuration for a ball and socket joint, where this configuration allows the balls to snap into their respective socket and the frustro-conical holes allow for articulation so that their respecrive ball is free to rotate in any plane.


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Jimenez was reinterpreted in view of applicant’s amendment. In the spirit of advancing prosecution, the examiner notes that if applicant were to claim that the injectable material allows for bone growth, Jimenez can be modified to allow for such a feature. The examiner notes Purcell US 2019/0388232 (paragraph 32), Meriwether US 6,090,143 (claims 3, 8) which disclose fasteners (analogous to the worms of Jimenez) that has a through bore to allow injection of fusion material into the implant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773